         Case 1:21-cr-00392-RCL Document 47-2 Filed 07/29/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                              )
                                                       )
        v.                                             )
                                                       )     Case No. 21CR00392-RCL
ALAN HOSTETTER                                         )
                                                       )
                              Defendant.               )
                                                       )

                 PRO HAC VICE DECLARATION OF KARREN KENNEY

I, KARREN KENNEY, make the following declaration in support of the Motion For Pro Hac

Vice Admission submitted by Attorney Elita Amato:

   1.        My full name is Karren Kenney.

   2.        My office address is 2900 Bristol Street, Suite C204, Costa Mesa, CA 92626 with a

             telephone number of 855-505-5588.

   3.        I have been admitted to the following State & Federal Bars: State of California

             (1994), Southern District of California (1994), Central District of California (1997),

   4.        I have not been disciplined by any Bar.

   5.        I have not been admitted pro hac vice in this Court within the last two years.

   6.        I hereby affirm that the foregoing Declaration is true and correct to the best of my

             knowledge and belief.

             Date: July 27, 2021              Respectfully submitted,


                                               /s/Karren Kenney
                                              Karren Kenney
                                              California State Bar #174872
                                              Karren.Kenney@gmail.com
